Title: General Orders, 18 June 1779
From: Washington, George
To: 


        
          Head-Quarters Smith’s Tavern [N.Y.] Friday June 18th 1779
          Parole Persia—C. Signs Pegu. Pitts-Town.
        
        The Light Infantry to parade tomorrow morning 7 ô clock near the Maryland camp with four days provision their packs and blankets.
        A General Court-Martial of the line to assemble tomorrow morning nine ôClock at Lieutenant Colonel Ford’s Markee for the trial of Lieutenant Colonel Pope and such others as may be brought before them—Colonel Morgan is appointed President.
      